Case 18-20131-jra Doc118 Filed 08/26/19 Page 1of2

 

Fill in this information to identify your case:

 

 

Case number
(if known)

 

United States Bankruptcy Court for the:

Debtor 1 Pamela G. Doll

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Northern District of Indiana

 

18-20131

 

 

C) Check if this is an
amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7

If you are an individual filing under chapter 7, you must fill out this form if:

12/15

= creditors have claims secured by your property, or
@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is eariier,
unless the court extends the time for cause. You must also send copies te the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct Information. Both debtors must sign and date the
form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name
and case number (if known).

Part 1: List Your Creditors Who Have Secured Claims

 

below.

Creditor's
name:

Description of

property
securing debt:

Identify the creditor and the property that is collateral

IL Villagio Condominium Association

Investment Property
9745 Touchton Rd. Jacksonville, FL 32246

What do you intend to do with the property that

secures a debt?

wi Surrender the property.
Q) Retain the property and redeem it.

O) Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)}, fill in the information

Did you claim the property as
exempt on Schedule C?

Mi No
C] Yes

 

Creditor’s
name:

Description of

Property
securing debt:

Nationstar Mortgage, LLC d/b/a Mr. Cooper

Investment Property
9745 Touchton Rd. Jacksonville, FL 32246

4 Surrender the property.
QO] Retain the property and redeem it.

C) Retain the property and enter into a
Reaffirmation Agreement.

(C) Retain the Property and [explain]:

wi No
QC] Yes

 

 

 

securing debt:

Creditor's

name: Specialized Loan Servicing, LLC
Description of Primary Residence

property 1470 Grand Iste Ct. Hobart, IN 46342

(2 Surrender the property.
(2 Retain the property and redeem it.

wi Retain the property and enter into a
Reaffirmation Agreement.

QO Retain the property and [explain]:

A] No
L) Yes

 

Official Form 108

Debtor 1

Statement of Intention for Individuals Filing Under Chapter 7

page 1

Case number (if known) 18-20131

 
Case us -20131-jra Doc118 Filed 08/26/19 Page 2 of 2

Pamela Doll
First Name Rie Name Last Nama

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill in the
: information below. Do not list real estate leases. Unexpired jeases are leases that are still in effect; the lease period has not yet ended. You may assume an
: unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p){2).

 

Description of leased

property:

Lessor's name: No
Cj Yes

Description of leased

property:

Lessor’s name: LJ No
Q) Yes

Description of leased

property:

Lessor’s name: C] No
() Yes

Description of leased

property:

Lessor’s name: OONo
QU) Yes

Description of leased

property:

Lessor's name: L No
2) Yes

Description of leased

property:

Lessor’s name: C) No

cot O Yes

Description of leased
property:

Sign Below

propa penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
that is subject to an unexpired lease.

tall WACO. X

ignature of Debtor 1 Signature of Debtor 2

 

Date Date___
MM DDI YYYY MM DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
